. - .
.




                                   OlF'~EX:AS
                                   AUSTIN,TEXAS




                                JalauaPy
                                       29, 1949

            &me JobnC, Bluneh%         OpinionRo. V-764.
            CountyAuditor
            VictoriaCounty             Ret Uaxl.mm compensationof
            Vietorirs,
                     Texas                 ComityAuditorwho Is al-
                                           so actingas Purchasing
                                           Agent for the County.


                       Y00r r0qtmt r0r b110pm0n it3 in part 88
            follow%1
                       "PlemW give me M opinioncov#!mlag
                 the maximumsalary of tha Apditor of Vlc-
                 toria  County,who is also sating and pe$-
                 formlngthe dutlm of Put'chaSing  Agent,
                      ViotoriaCountyhad a populationof 23,741
            lnbabitants saoordlngto the 1940 bederalCensusaml
            an aseessed valuationoi $33,693,750.00socording to
            the last approvedtax rolls.
                              1646 Va. C. S. Is themfore applioa-
                       Artlola,
            blo to Vi&or16  Oountr. It providesa8 followe1
                      "When the Conmrissioners~ Court OS a
                 oounty . . . shall astsrmfnethat an Audi-
                 tor ir a publicneeesalty. .,. and shell
                 ;nM&e&an order upon the mlnuteeOf said
                              and shall eata suoh order to
                 be ~&&;a      to the Dietriot Jwe   or Die
                 trir;!Judge@ . . . rrZ4 JuUge or Judges
                            , appointa County Audltor . , .
                 who a&i qualifyand pe~f0x-m    all the du-
                 tier requiredof OouutyAuditorsby the
                 lam of this state, and who sball reoelve
                 as compeneatlon for    his   services   as Ooun-




                 County-Itor    under the GeneralLaw pro-
                                                         . . .


Eon. John C. BUnchi, page 2 (V-764)


    vided ln Article 1645a Revised Civil Stat-
    utes, as said Aptlcle existed on January
    1, 1940, such s8lary of the County Auditor
    to be deter&nod an& fixed by the District
    Judge OF District Judgea having ju~isdic-
    Won in the county, a majority thereof rul-
    ing, said annual salary to be paid monthly
    out of the genepal fund of the county.
          In view of the plsln pPoYlsions of AHlcle
1646 the County Auditor canuot be paid a salary in ex-
cess OS the +ount "f compe&eatiQn
                          -        :+lowed or pa+?
the Assessor-Collectorof Taxes." The salary of the
Assessop-Collectorof Taxes of Victoria County Is gov-
e~ned by Section 13 of Article 39126 Va. C. S,, which
reads in part as ?ollo~S~
         *Bach of said officers shall be paid
    In money au annual salaryin twelve (12)
    equal installmentsof not less than the to-
    tal sum espned as compensationby Nm in
    his official capacity for the fiscal yeap
    1935, and not more then the mexlmum amount
    allowed such officer under laws existing on
    August 24, 1935; provided that in counties
    having population of twenty thousand
    (20 0007 and less than t   ty-seven thou-
    sad five huntied (3Ts500 accordingto
    the last preceding Federal Census, and hav-
    ing an assasad valuation in excess of Fif-
    teen Million ?$15,000,000,00)Dollars, ao-
    cording to the last applsovedpreceding tax
    poll of such county the mexlmum amount al-
    lowed such officers as salaries may be In-
    creased one (l$) per cent for eaoh One
    Million ($1,000,000.00)Dollars valuation
    OF fractional part thereof, In exaess of
    saia Fifteen Million ($15,000,000,00)Dol-
    lars valuation OYQP ana above the maximum
    allowed such officers undgr laws existing
    on August 24, 1935; . o ,
         The maximum amount of compensationthat may
be allowed the Assessor-Collectorin Victoria IS $4,-
372.50. We arrlva at this fIgWe as follows:
          The maximum amount allowed u.nde~ArU.clss
3883 and 3891, V. C. S., as they existed.on August 24,
1935, was $3,000.00. Sinoe Victoria County has an
-:


     Bon, John C, Biemhi, page 3 (V-764)


     assessed valuation of $33,693r750-O0,th County offl-
     cb 8 may receive an IncreaseOtt$570000 9l* of $3,000,-
       T 00    l



               Under the provisions of subdivisiok (a) of
     Section 13'of Article 3912s the Commissioners?Co t
     may allow an additional imreass.nst   to lreeed 25r of
     the sum allowed u+dsr the law id* the fiscal year 194bo
     Since Viotoria County had cuilsseesed valuation in
     1943 sf $21,180,340,00,the sum allowed uudsr the law
     for the county officers in 1944 was $3 210,OO ($3,000#-
     00 plus $210,00 OF 7% o? $g,OOO,,oO),irnaersubdivislon
     (0) of section 13 of Artio1e 3912e the Colmissloners'
     Court may allow the ceuuty officers en additioual iu-
     crease of $802.50 (that being 25s of $3 210.00)-, There;
     fore, the maximum in 1949 is $4,372,50 (base salery of
     $3,000,00 plus   70.00 increase based on 1948 assessed
     valuation plus ii02,50 inorease based on 25s of maximum
     allowed in 1944f
              We are not luformed whetherthe Tax h~s0~80r-
     Collectoris actually allowed or paid the maximum Of
     $4,372.50. If the Assessor-Collectoris paid this
     amouut, the maximm that may be paid the Count Auditor
     under the provisions of Avtiele 1646 Would be 34,372.50.
     If the Assessor-Collectoris paid e sslavy less than
     $4,372,50, the County Auditor could not be paid $4,372,&
     but only the amount allowed or paid the Assesaor-Colleot-
         ore

              Your question relative to Whether the County
     Auditoris entltled to additional compensationwhen he
     a&e as PurchasingAgent for the oouuty is answered by
     Miggy   General@sOpinion lo. O-1338 whevein It le

                        vhe powers snd duties of a County Au-
                   ditor are variously derinsd in Articles 1651
     V             through 167&a. o ,-'eVowhere is the Auditor
                   authorited to sot as Purohasing Ageat US@P
                   the Texas statute,
                        tl     baare is no methcw!l
                                                  under the
                   statut&*w&eby    extra zompensatlon aould
                   be protided for the County Auditor lipon
                   his acting in such additional crapaoityas
                   the PuFchaslqgAgent,

                              .
                                                             .
                                                                 :-


Hon. Johu C. Biauchi, page 4 (V-764)


          "Therefore,the duty of matingas Pur-
     chasfng ent,   not being preamibed by law,
     incldeut3 o the office of CountyAuditor,and
     no additions1 compensationbeing allowable
     th4refor,you are respectfully adviaed.that
     it la the opiuloh of this department that a
     County Auditor, appointed under Articles 1646
     and 1647, could not be direoted to aot 8140
     in the Ifapaaityof Puruhaslng Agent for the
     oouuty.
                       SUMMARY
          The maximum salary which may be paid the
     County Auditor or Victoria County is that sum
     which is allowed or paid the Assessor-Colleot-
     or of Taxes In his oouuty. If the Aasessor-
     Collector is paid the mamsuin allowedmd4r
     Article 39120, Section 13, V. C. S., the max-
     imum salarywhioh may be paid the County Au-
     ditor would be $4,372.50per annum. Article
     1646 Va. C.~ S. The County Auditor Is not en-
     titled to additIona compensationfor acting
     as PurchasingAgent for the County. Attorney
     General's Opinion Ro. o-1338.
                                       Yours very truly,
                                 ATTORRRY GRRERAL OF TEXAS


JR:bh




                                 h??ROVRD



                                 ATTORRRY GRRRRAL